POUND, J.
Plaintiff, a young married woman, fell on a defective sidewalk on Oliver street, in the city of North Tonawanda, on the 14th *45day of May, 1906. At the time of the accident she was 29 years of -age, in good health, the mother of three children. The evidence tends to establish that, as a result of her fall, plaintiff sustained injuries, and that, as a result of such injuries, from the time of the accident she suffered pain for 12 days, when she was prematurely delivered of twin children, she being about six months advanced in pregnancy; that after such miscarriage she was confined to her bed for two weeks, then to her room for six weeks; that it was five or six months after that before she got out of the house; that she continued to have pain in her right side, and still continues to suffer pain and physical impairment which interfere with her comfort and her capacity to do housework; that she has been and is still under medical treatment for internal injuries resulting from the accident and the consequent miscarriage. The evidence of plaintiff’s physicians justifies the conclusion that the results of her injuries will to some extent be permanent, and that she will continue for some time by reason thereof to suffer some pain and physical impairment. The jury had the opportunity to witness plaintiff’s-appearance as indicative of health or otherwise, and it tended to confirm the evidence of the plaintiff and her physicians.
I fail to discover any reason for holding that the verdict is excessive, and the motion for a new trial must therefore be denied.